                                                                     Case 2:15-cv-01232-RCJ-NJK Document 89 Filed 04/23/19 Page 1 of 2




                                                             1   MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                             2   JARED M. SECHRIST, ESQ.
                                                                 Nevada Bar No. 10439
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: melanie.morgan@akerman.com
                                                             6   Email: jared.sechrist@akerman.com

                                                             7   Attorneys for Nationstar Mortgage LLC

                                                             8                                    UNITED STATES DISTRICT COURT

                                                             9                                         DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            10
                      LAS VEGAS, NEVADA 89134




                                                                  NATIONSTAR MORTGAGE LLC,                          Case No.: 2:15-cv-01232-RCJ-NJK
                                                            11
AKERMAN LLP




                                                                              Plaintiff,
                                                            12
                                                                  vs.
                                                            13                                                      MOTION TO REMOVE ATTORNEY FROM
                                                                  HOMETOWN WEST II HOMEOWNERS                       ELECTRONIC SERVICE LIST
                                                            14    ASSOCIATION; SFR INVESTMENTS POOL
                                                                  1, LLC; DOE INDIVIDUALS I-X, inclusive,
                                                            15    and ROE CORPORATIONS I-X, inclusive,

                                                            16                Defendants.

                                                            17
                                                                  SFR INVESTMENTS POOL 1, LLC, a Nevada
                                                            18    limited liability company,
                                                            19                Counter-Claimant,
                                                            20    vs.
                                                            21    NATIONSTAR MORTGAGE, LLC, a
                                                                  Delaware limited liability company; REALTY
                                                            22    MORTGAGE CORPORATION, a Mississippi
                                                                  corporation, DAVID M. HOLLEB, an
                                                            23    individual,
                                                            24                Counter-Defendant/Cross-Defendants.
                                                            25

                                                            26


                                                                 48641427;1
                                                                     Case 2:15-cv-01232-RCJ-NJK Document 89 Filed 04/23/19 Page 2 of 2




                                                             1            PLEASE TAKE NOTICE that Nationstar Mortgage LLC provides notice that Karen A.

                                                             2   Whelan, Rebekkah B. Bodoff and Jason Joseph Zummo are no longer associated with the law firm of

                                                             3   Akerman, LLP.

                                                             4            Akerman, LLP continues to serve as counsel for Nationstar Mortgage LLC. All, including,

                                                             5   but not limited to, pleadings, papers, correspondence, documents and future notices in this action

                                                             6   should continue to be directed to Ariel E. Stern, Esq. Melanie D. Morgan, Esq., Tenesa S. Powell and

                                                             7   Jared M. Sechrist, Esq.

                                                             8            DATED April 23, 2019.

                                                             9                                               AKERMAN LLP
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            10                                               /s/ Jared M. Sechrist
                      LAS VEGAS, NEVADA 89134




                                                                                                             MELANIE D. MORGAN, ESQ.
                                                            11
AKERMAN LLP




                                                                                                             Nevada Bar No. 8215
                                                            12                                               JARED M. SECHRIST, ESQ.
                                                                                                             Nevada Bar No. 10439
                                                            13                                               1635 Village Center Circle, Ste. 200
                                                                                                             Las Vegas, Nevada 89134
                                                            14
                                                                                                             Attorneys for Nationstar Mortgage LLC
                                                            15

                                                            16
                                                                                                       COURT APPROVAL
                                                            17
                                                                          IT IS SO ORDERED.
                                                            18
                                                                                 April 24, 2019
                                                                          DATE: ________________________
                                                            19

                                                            20
                                                                                                             __________________________________________
                                                            21                                               UNITED STATES MAGISTRATE JUDGE

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                                                                                  2
                                                                 48641427;1
